Citation Nr: 1425690	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  11-08 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for a low back disability, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a service connection claim for residuals of head injury, and if so, whether service connection is warranted.

3.  Whether new and material evidence has been received to reopen a service connection claim for residuals of a right hand contusion, and if so, whether service connection is warranted.

4.  Whether new and material evidence has been received to reopen a service connection claim for a left knee disability, and if so, whether service connection is warranted.

5.  Entitlement to service connection for narcolepsy.

6.  Entitlement to service connection for a right ankle disability.

7.  Entitlement to a rating higher than 10 percent for a right shoulder disability.

8.  Entitlement to a rating higher than 20 percent for a left shoulder disability. 

9.  Entitlement to a rating higher than 0 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from September 2000 to October 2002 and January 2005 to April 2009.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  In December 2009 the RO granted service connection for disabilities of the shoulders, and denied service connection for narcolepsy.  The RO also denied service connection for a back disorder, right ankle disorder, right hand disorder, and residuals of traumatic brain injury finding that new and material evidence had not been received to reopen the claims.  The RO denied service connection for a left knee disability in February 2011 finding that new and material evidence had not been submitted to reopen the claim.  The RO also granted increased ratings of 10 percent for the right shoulder and 20 percent for the left shoulder, effective April 28, 2009.  Irrespective of the RO's actions, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claims of service connection for a low back disorder, right ankle disorder, right hand disorder, residuals of traumatic brain injury, and a left knee disorder.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  In addition as the Veteran has indicated that he is not satisfied with the ratings for his shoulders, these claims are still before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In April 2013, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO.

The issues of entitlement to service connection for a low back disability, residuals of head injury, right hand disability, right ankle disability, and left knee disability, as well as the increased rating claims for bilateral shoulder disabilities and hearing loss disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service connection claims for low back disorder, residuals of right hand contusion, and left knee disability were previously denied in an August 2003 rating decision.  The Veteran did not appeal this rating to the Board; nor has he asserted clear and unmistakable error in this decision.  

2.  The evidence received since the August 2003 RO decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's service connection claim for residuals of head injury was previously denied in a January 2005 rating decision.  The Veteran did not appeal this rating to the Board; nor has he asserted clear and unmistakable error in this decision.  The record shows he was called to active duty in March 2005.

4.  The evidence received since the January 2005 RO decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim.

5.  The Veteran was diagnosed as having narcolepsy in service and post-service records confirm the continued presence of narcolepsy.


CONCLUSIONS OF LAW

1.  The August 2003 rating decision is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2013).

2.  Since the August 2003 RO rating decision, new and material evidence has been received with respect to the Veteran's claims of entitlement to service connection for disabilities of the back, right hand, and left knee; and the claims are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The January 2005 rating decision is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2013).

4.  Since the January 2005 RO rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for residuals of traumatic brain injury; and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

5.  The criteria for entitlement to service connection for narcolepsy have been met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

The Veteran's claims to reopen service connection for a low back disability, residuals of head injury, right hand disability, and left knee disability, as well as his service connection claim for narcolepsy have been considered with respect to VA's duty to notify and assist.  Given the favorable outcome noted below with respect to these claims, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Other matters are addressed in the remand section.

II.  New and Material Evidence

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2013).  For claims received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510   (1992).  

A.  Back, Right Hand, and Left Knee Disabilities

The Veteran's service connection claims for back and knee disabilities were originally denied in an August 2003 rating decision on the basis that the service treatment records were negative for injuries.  The right hand disability claim was denied on the basis that there was no evidence of aggravation of a pre-existing disability.  The Veteran did not appeal this decision.  Therefore, this rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In June 2006 the Veteran submitted a claim to reopen service connection for right hand (finger) disabilities and a back disability.  The Veteran's representative submitted a statement in June 2006 that the claim was for injuries sustained in his period of service that began in March 2005, rather than his previous period of service and that the Veteran should not have to submit new and material evidence.   The Veteran submitted a claim to reopen service connection for the left knee disability in July 2010.  

The Board agrees that with respect to a claim based on a different period of service new and material evidence is not needed to reopen the claim.  However, with respect to the claims based on prior periods of service, new and material evidence has been received.  Evidence added to the record since the time of the last final decision includes service treatment records from the Veteran's last period of service, which shows that the Veteran served under combat conditions in Iraq and sustained injury to the right hand and had complaints of back and knee pain.  

The Board finds that this evidence is both new and material.  Specifically, the newly received evidence tends to show that the Veteran has had injuries to the back, hand, and knee sustained during active service.  This evidence was not previously considered by agency decisionmakers, is not cumulative or redundant, relates to unestablished facts necessary to substantiate the Veteran's claims, and raises a reasonable possibility of substantiating the claims. 38 C.F.R. § 3.303 (2013).

Therefore, the Board finds that new evidence is material.  Accordingly, the Veteran's claims are considered reopened.  Shade v. Shinseki, 24 Vet. App. 110   (2010).

B.  Residuals of Head Injury

The Veteran's service connection claim for residuals of head injury was originally denied in an August 2003 rating decision on the basis that the service treatment records were negative for any residuals of head injury and the Veteran did not report for an EEG and CAT scan after service.  The Veteran did not appeal this decision.  Therefore, this rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In October 2004 the Veteran submitted a claim to reopen service connection for the residuals of head injury.  The RO denied the Veteran's claim in January 2005 finding that new and material evidence had not been received to reopen the claim.  The Veteran did not appeal this decision and it became final, as well.  Id.  The Board also notes that the Veteran was called to active duty in March 2005.

The Veteran submitted his present claim in June 2006.  The Veteran's representative submitted a statement in June 2006 that the claim was for injuries sustained in his period of service that began in March 2005, rather than his previous period of service and that the Veteran should not have to submit new and material evidence.  

While the Board agrees that with respect to a claim based on a different period of service new and material evidence is not needed to reopen the claim, with respect to the claim based on prior periods of service, new and material evidence has been received.  Evidence added to the record since the time of the last final decision includes an August 2008 Medical Evaluation Board examination, which notes that the Veteran has mild traumatic brain injury from an injury in 2002, and a May 2008 VA treatment record noting that the Veteran met the criteria for a mild traumatic brain injury from a head injury in 2002 (from his prior period of service).  The record also shows that the Veteran has since had another deployment to Iraq at which time he had exposure to multiple blast injuries, which could have caused or aggravated his traumatic brain injury.

The Board finds that this medical evidence is both new and material.  Specifically, the newly received evidence tends to show that the Veteran has a mild traumatic brain injury from a head injury sustained during active service.  This evidence was not previously considered by agency decisionmakers, is not cumulative or redundant, relates to unestablished facts necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.303 (2013).

Therefore, the Board finds that new evidence is material.  Accordingly, the Veteran's claim is considered reopened.  Shade v. Shinseki, 24 Vet. App. 110   (2010).

II.  Service Connection for Narcolepsy

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The service treatment records show that a sleep latency test was performed in service in June 2008, which showed a diagnosis of narcolepsy.  After service the Veteran's history of narcolepsy has been referenced in passing.  A few months after the Veteran's retirement a July 2009 letter from a VA physician notes that the Veteran had a sleep disorder including nocturnal spasms and daytime narcolepsy.  The Veteran is also receiving Social Security Administration (SSA) disability benefits, in part, due to a sleep-related breathing disorder since July 2009.

As the record shows that the Veteran was diagnosed as having narcolepsy in service and post-service records confirm the continued presence of narcolepsy, resolving all doubt in the Veteran's favor, service connection for narcolepsy is warranted.  See Groves v. Peake, 524 F.3d 1306 (Fed. Cir. 2008) (Where the record contains both in-service and post-service diagnoses of a chronic disorder, no medical opinion as to etiology is necessary to grant service connection. ); 38 C.F.R. § 3.102.














							(Continued on the next page)

ORDER

New and material evidence has been received to reopen a service connection claim for a low back disability, and to this extent only, the claim is granted.

New and material evidence has been received to reopen a service connection claim for residuals of head injury, and to this extent only, the claim is granted.

New and material evidence has been received to reopen a service connection claim for residuals of a right hand contusion, and to this extent only, the claim is granted.

New and material evidence has been received to reopen a service connection claim for a left knee disability, and to this extent only, the claim is granted.

Entitlement to service connection for narcolepsy is granted.


REMAND

The Veteran contends that he has residuals of a traumatic brain injury.  The record shows that the Veteran had service in Iraq, earned the Combat Infantryman Badge, and was exposed to mortar blasts.  The record also shows, however, that the original head injury took place in July 2002 when the Veteran was hit in the head with a bottle and hospitalized at Fort Bragg.  The Veteran was diagnosed in August 2008 as having a mild traumatic brain injury as a result of this head injury in July 2002.  In March 2008 a neurology consult notes that the Veteran's exposure to mortar blasts also could cause a traumatic brain injury.  However a June 2008 TBI consult notes that the blast injuries in service were not severe enough to warrant a TBI and that the only head injury severe enough to result in the present symptoms was the head injury in 2002.  While the 2002 head injury is referenced in the claims file, records of this original injury are not in the file.  Efforts must be made to obtain them on remand.  

With respect to the Veteran's other claims additional examination is warranted.  The Veteran has missed his most recent examinations that were scheduled but testified that he had been moving around a lot at the time of the examinations and was now at a stable address.  Thus, the Board finds that good cause has been shown to reschedule the examinations.

In addition the record shows that the RO apparently did not have access to the Veteran's service treatment records for his last period of service at the time of the rating decisions on appeal, as a letter from the Records Management Center notes that the records were not received until 2012 after the Veteran's claim was certified to the Board.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran's complete service treatment records are associated with the claims file including treatment records from September 2000 to March 2002 and March 2005 to April 2009, which would include any April 2009 retirement physical.

2.  Make arrangements to obtain copies of treatment record from Womack Army Hospital in July 2002 for a head injury.  If efforts to obtain these records are unsuccessful notify the Veteran and indicate what further steps VA will make concerning this claim.

3.  Make arrangements to obtain treatment records from the VAMC in Boston dated from January 2011 to present pertaining to the Veteran's back, traumatic brain injury, right hand disability, right ankle disability, left knee disability, shoulder disabilities, and hearing loss.

4.  Ask the Veteran to identify any additional treatment he has received for his disabilities on appeal that are not of record.  Make efforts to obtain any relevant records identified by the Veteran.

5.  Thereafter, schedule the Veteran for a VA orthopedic examination.  If possible, a copy of the notice letter(s) that were sent to the Veteran notifying him of the date and time of the examination and the consequences for failing to report for the examination should be associated with the claims file.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing, including any x-rays or MRI studies, should be conducted.  The examiner should evaluate the Veteran's back, right hand, right ankle, left knee, and shoulders to make the following assessments:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that any current diagnosis of a low back disability, right ankle disability, and/or left knee disability had its clinical onset during active service or is related to any in-service disease, event, or injury.  

(b)  Whether there is clear and unmistakable (obvious or manifest) evidence that the Veteran had a right hand/finger disability prior to any period of service from September 2000 to October 2002 or March 2005 to April 2009.  If so, whether, regardless of the events reported by the Veteran or noted in service, there is clear and unmistakable evidence that the Veteran's preexisting right hand/finger disability was not aggravated by service (i.e., that any increase in disability was the result of the natural progression of the disability).

(c)  If there is no clear and unmistakable (obvious or manifest) evidence that the Veteran had a right hand/ finger disability prior to any period of service, please state whether it is at least as likely as not (50 percent or greater probability) that any current right hand/finger disability had its clinical onset during active service or is related to any in-service disease, event, or injury.

(d)  In making these assessments please accept any lay statements from the Veteran regarding injuries sustained during the course of his combat service as true in the absence of clear and unmistakable evidence to the contrary; also please accept any lay statements from the Veteran regarding symptoms in service and after service as competent.

Please provide a complete rationale for your opinions.  If you cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

The examiner also should identify and describe in detail all impairment attributable to the Veteran's service-connected shoulder disabilities.

In addition the examiner should do the following:  

(a)  Conduct range of motion testing of the shoulders, specifically noting whether - upon repetitive motion of either shoulder - there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when either shoulder is used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

(b)  State whether there is any ankylosis in the right or left scapulohumeral articulation, and if so, the degree of ankylosis including whether it is favorable or unfavorable.

(c)  State whether there is fibrous union of the humerus, nonunion of the humerus (false flail joint), or loss of head of the humerus (flail shoulder).

(d)  State whether there is any malunion of the humerus with moderate or marked deformity.

(e)  State whether there is recurrent dislocation of the scapulohumeral joint, and if so, discuss the frequency of episodes and guarding of arm movements.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

6.  Thereafter, schedule the Veteran for a VA neurology examination with a physician.  If possible, a copy of the notice letter(s) that were sent to the Veteran notifying him of the date and time of the examination and the consequences for failing to report for the examination should be associated with the claims file.  The claims file must be made available to, and reviewed by, the examiner.  Appropriate testing should be conducted to the extent feasible.

The examiner should provide an opinion as to the following:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed traumatic brain injury had its clinical onset during active service or is related to any in-service disease, event, or injury, including the reported head injury in July 2002 when the Veteran was hit in the head with a bottle and/or his period of combat service when he was exposed to mortar blasts.  

(b)  If the answer the above is negative, whether there is clear and unmistakable (obvious or manifest) evidence that the Veteran had a traumatic brain injury prior to his period of service from March 2005 to April 2009.  If so, whether, regardless of the events reported by the Veteran or noted in service including exposure to mortar blasts in Iraq, there is clear and unmistakable evidence that the Veteran's preexisting traumatic brain injury was not aggravated by service (i.e., that any increase in disability was the result of the natural progression of the disability).

(c)  If there is no clear and unmistakable (obvious or manifest) evidence that the Veteran had a traumatic brain injury prior to his period of service from March 2005 to April 2009, please state whether it is at least as likely as not (50 percent or greater probability) that any current traumatic brain injury had its clinical onset during active service or is related to any in-service disease, event, or injury, including his combat service when he was exposed to mortar blasts in Iraq.

(d)  In making these assessments please consider any treatment records from the reported head injury in July 2002, a March 2008 neurology consult, and June 2008 TBI consult, and an August 2008 Physical Evaluation Board assessment.

(e)  Also please accept any lay statements from the Veteran regarding injuries sustained during the course of his combat service as true in the absence of clear and unmistakable evidence to the contrary; also please accept any lay statements from the Veteran regarding symptoms in service and after service as competent.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

7.  Schedule the Veteran for an appropriate VA examination of his bilateral hearing loss.  If possible, a copy of the notice letter(s) that were sent to the Veteran notifying him of the date and time of the examination and the consequences for failing to report for the examination should be associated with the claims file.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed.

The examiner should conduct a thorough audiological evaluation.  The examiner must also provide a full description of the functional effects caused by the bilateral hearing loss. 

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

8.  Next, review the VA examination reports obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

9.  Finally, readjudicate the claims on appeal.  If any of the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


